()     ‘")11      A                                    02/15/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 21-0553


                                         OP 21-0553                         FiLED
                                                                            FEB 1 5 2022
WESLEY W. CHARLO,                                                         Bowun     eaerrwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana
              Petitioner,

       v.                                                           ORDER
T.J. MCDERMOTT, Sheriff,
MISSOULA COUNTY DETENTION CENTER,

              Respondents.



       Self-represented Petitioner Wesley W. Charlo has filed a Petition for Writ of Habeas
Corpus, putting forth that "he is being unlawfully deprived of his liberty." The State has
filed a Motion to Dismiss, explaining that Charlo's challenge goes to his conviction and is
now moot.
       Both Charlo and the State provide Charlo's criminal background, which we
summarize. In May 1997, after being convicted of felony assault in the Lake County
District Court, Charlo received a three-year deferred sentence. The District Court required
him to register as a violent offender for ten years, or until May 2007. In 2012, the State
and Charlo entered into a plea agreement, whereby Charlo pleaded guilty to the offense of
failure to register. The court accepted Charlo's guilty plea. Charlo did not appeal. In July
2021, Charlo filed a petition for postconviction relief in the District Court. He later moved
to vacate his 2012 conviction for failure to register. The court dismissed the petition.
       Charlo states that his first two felonies are fourteen years apart. He contends that
he should not have received a 2012 conviction for failure to register as a violent offender,
pursuant to State v. Sedler, 2020 MT 246, 401 Mont. 437, 473 P.3d 406. See also § 46-23-
506(2)(b), MCA (1995).       He references several statutes concerning the registration
requirement and contends that his conviction should not have occurred. Charlo concludes
that his 2012 conviction is void.
      In its Motion, the State explains that Charlo filed his instant Petition prior to the
District Court's "Order Vacating [Conviction] and Sentence." The State submits that in
January 2022, the court vacated Charlo's 2012 conviction and ordered that all documents
related to the conviction be expunged, pursuant to § 46-23-507(2)(a), MCA. The State
points out that Charlo has received his requested remedy in the District Court. The State
concludes that dismissal is warranted because it is moot. Skinner Enters. v. Lewis and
Clark City-County Health Dep't., 1999 MT 106, ¶ 12, 294 Mont. 310, 980 P.3d 1049.
      Charlo responds and requests his immediate release. He states that his most recent
criminal causes, arising in 2019 and 2020, "must be expunged or also dismissed with
prejudice[.]"
       Montana's statute for habeas corpus relief provides that a court may inquire into the
cause of restraint or incarceration. Section 46-22-101(1), MCA. "The writ of habeas
corpus is designed to correct such flaws and to remedy 'extreme malfunctions in the state
criminal justice systems.'" Lott v. State, 2006 MT 279, If 20, 334 Mont. 270, 150 P.3d 337
(citation omitted). Acknowledging that the District Court has corrected its error, we find
the State's motion dispositive concerning Charlo's claim for relief. We decline to address
any new claims about his most recent offenses when Charlo may seek relief in the District
Court or petition this Court for relief in a separate proceeding. M. R. App. P. 14(2). Charlo
is not entitled to his immediate release. Therefore,
       IT IS ORDERED that Charlo's Petition for Writ of Habeas Corpus is DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Wesley W. Charlo personally.
                      '1-A,
      DATED this i 6 - day of February, 2022.




                                                                Chief Justice


                                                       (94 in -44,
                                              -)
    7




        ,...J1`.
                     Ae
                   Justices




3